Citation Nr: 0105446
Decision Date: 04/23/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-10 039A	)	DATEn APR 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ORDER

      The following correction is made in a decision issued by the Board of Veterans' Appeals in this case on February 22, 2001:

      On Line 30, page 2, correct "2.  A psychiatric disability was incurred in or as the result of service."to read "2.  A psychiatric disability was not incurred in or as the result of service."



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

Citation Nr: 0105446	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-10 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the residuals of a low 
back injury.

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active honorable service from February 1968 
to February 1972 and from June 1972 to May 1988.  He also had 
service from May 1988 to April 1994, receiving a discharge 
under other than honorable conditions.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied, in pertinent part, service 
connection for the residuals of a low back injury and for a 
psychiatric disability.

These claims were remanded by the Board of Veterans' Appeals 
(Board) in August 1998.  The case was returned to the Board 
in December 2000.


FINDINGS OF FACT

1.  The residuals of a low back injury are not demonstrated 
to be the result of the veteran's active, honorable military 
service.

2.  A psychiatric disability is not demonstrated to be the 
result of the veteran's active, honorable military service.


CONCLUSIONS OF LAW

1.  The claimed residuals of a low back injury were not 
incurred as the result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  A psychiatric disability was incurred in or as the result 
of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in May 
1967 for entry into service the veteran's spine was found to 
be normal and he was found to be psychiatrically normal.  On 
medical examinations in January 1972, October 1974 and 
January 1976 his spine was again found to be normal and he 
was again found to be psychiatrically normal.

Service clinical records show that in January 1978 the 
veteran reported that he had been in an automobile accident; 
he complained of a whiplash injury with cervical pain, 
stiffness and headaches.  No complaints related to the low 
back were noted.  Later the same month it was noted that he 
was doing better with his neck pain but still had headaches.  
On March 6, 1978, it was indicated that his neck motion had 
improved and that he still had headaches.  No complaints 
related to the low back were noted.

The following day, March 7, 1978, the veteran was seen in the 
urology clinic and it was reported that he had been 
experiencing burning on urination with low back pain for 
three days.  Following examination the impression was 
prostatitis.  In April 1978, when the veteran was seen in the 
neurology clinic, it was reported that his headaches from the 
whiplash injury were much improved.  No low back complaints 
were noted.  In a May 1978 statement it was indicated that 
the veteran had received physical therapy for his cervical 
strain in February 1978.

On medical examinations in September 1978 and December 1982 
the veteran's spine was again found to be normal and he was 
again found to be psychiatrically normal.  In April 1987 
episodic alcohol abuse and severe marital problems were noted 
and hospital records show that he was hospitalized for 
treatment of substance abuse in May and June 1987.

On a mental status examination following the veteran's May 
1987 admission, he was found to be alert, oriented and 
cooperative.  His affect was mildly restricted and it was 
noted that this was appropriate to his mood which was mildly 
depressed and anxious.  His speech was fluent, his thoughts 
were coherent, and his memory and concentration were grossly 
intact.  The diagnosis on discharge was alcohol abuse, in 
remission.  On medical examination in October 1987 the 
veteran's spine was again found to be normal and he was also 
found to be psychiatrically normal.

Clinical records reflect that the veteran, in March 1988, 
reported some minor symptoms of depression and anxiety over 
difficulty in his marital relationship.  On examination he 
was oriented and stable.  Diagnoses were marital problem; and 
alcohol abuse, in remission.  Some evidence of compulsive 
narcissistic, personality traits was noted.  Several days 
later and again in April 1988 he was reported to be oriented 
and stable.  An assessment of marital problem; and alcohol 
abuse, in remission, was again reported.

In May 1988 the assessment was marital problems and 
occupational problems.  It was reported later in May 1988 
that the veteran had both family and occupational concerns.  
He reported some loss of self-control with reference to 
verbalizations made to his spouse.  He was found to be 
oriented, verbal and stable.  His mood appeared somewhat 
depressed with reference to specific marital concerns.  The 
diagnosis was reported to remain unchanged.  An assessment of 
marital problems was made in July 1988.

Medical records from the Texas Department of Criminal Justice 
show that in April 1992 the veteran was noted to be a 
psychiatric patient and was on psychotropic medication.  A 
diagnosis of major depression, in remission was reported.  In 
February 1994 he reported that he had two mattresses for his 
back problem.

At the time of a May 2000 VA orthopedic compensation 
examination the examiner noted having been asked to evaluate 
the veteran for a history of low back injury as part of a 
Board remand.  It was reported that the claims file and 
service medical records had been provided for review and had 
been reviewed in their entirety.  The veteran had provided 
the examiner with additional historical information.  The 
veteran took Motrin and Feldene for his back.

The veteran related a history of a motor vehicle accident and 
stated he saw a physician at that time for a whiplash.  He 
had headaches in January of 1978.  He asserted low back pain 
in March of that same year.  His medical records reflected 
that the back pain lasted three to four days.  The medical 
record did not reflect any subsequent chronic treatment for 
the lower back.  The examiner noted that there was no 
evidence of a "chronic condition" upon release from the 
service.

The veteran stated that he received physical therapy after 
the injury.  He also stated that he was on limited activity 
for six months.  It was noted that this was not supported by 
his medical records.  The veteran stated that he had never 
had surgery on the back.  He stated he had magnetic resonance 
imaging in 1993 at the John Seale Hospital.  Currently, the 
veteran complained of constant right more than left sided low 
back pain with radiation up in to the thoracic region.  He 
stated he had intermittent episodes of right leg pain but in 
a non-dermatomal distribution.

On physical examination range of motion of the lumbar spine 
was well preserved in flexion, extension, right and left side 
bending.  Toe and heel walking were within normal limits.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes, and strength and sensation in both lower 
extremities.  Internal and external rotation of the hips were 
within normal limits, pulses were within normal limits, and 
straight leg raising gave the veteran hamstring pain 
bilaterally.  Calf circumferences were equal at 40 cm.

Review of X-ray evaluation of the lumbar spine revealed a 
small compression type deformity at the superior implate of 
L-1.  Mild degenerative changes were also noted at L4-5 and 
L5-S1.  It was indicated that the degenerative changes were 
certainly within reasonable degree based upon the veteran's 
age and totality of life's experience.  The deformity at L-1 
was of indeterminate consequence, given no history of injury 
of sufficient magnitude or mechanism to cause this type of 
abnormality from a traumatic standpoint.
The impression was degenerative disc disease, lumbar spine.  
The examiner stated that, based upon the medical records 
reviewed and the history provided, he could find no evidence 
to support a relationship of the whiplash injury with soft 
tissue implications and subsequent resolution of the symptoms 
causally to the veteran's current complaints of low back pain 
with degenerative disc disease.

A neuropsychiatric examination was also conducted in May 
2000.  The examiner indicated that, from the records 
available in the claims file, it appeared that he was 
convicted of first degree murder of his son and attempted 
second degree murder of his wife.  The veteran was asked 
about his psychiatric problems and he reported that he felt 
depressed and he had no appetite.  He felt like being in a 
solitary place.  He also complained of headache and low back 
pain.  He was not sure which one caused the other.  He felt 
lonely and he wanted to be away from the world.  He did not 
want to associate with anyone.

The veteran was asked when his depression began.  He believed 
it began way far back and he believed that he began 
complaining of depression in the middle 1980's.  He believed 
he was treated by a psychologist in 1987-1988 because he was 
depressed and anxious.  He thought this because of the 
military.  He was always on alert and always on the go.  He 
was under general pressure and suspense.  He was not 
depressed because of low self esteem.  However he was not 
treated with any medications and received some form of 
psychotherapy.  Review of his medical records indicated that 
the working diagnoses were occupational problems, marital 
problems and alcohol abuse.

The veteran reported that he began to get treated in Texas 
Department of Corrections in the mid 1990's because he could 
not sleep.  He was treated with Sinequan and reported that he 
remained on Sinequan through the mid 1990's.  He stopped it 
after his sister informed him that it might increase his risk 
of a heart attack.  He reported that he stopped it and that 
he did not want medication like that any more.  He indicated 
that he was very suspicious of psychotropic medications.  The 
veteran did report that he was being treated by a 
psychologist at Texas Department of Corrections.
The veteran was supposed to be discharged in 1988.  Prior to 
his discharge, he had been treated for alcohol abuse and he 
had been having marital problems.  Just short of his 
discharge, after having repeatedly threatened his wife with 
bodily harm, he attempted to murder her and in the process 
did kill his ten year-old son.  The veteran did not 
spontaneously report that he murdered his son and he appeared 
to be blocking any information he might have about the 
murder. 

The veteran reported that he felt depressed and anxious and 
he did not sleep well.  He could find no particular reason 
why he did not sleep well.  Sometimes he felt guilty about 
himself and sometimes he did not.  He felt that his energy 
level was all right.  He complained of having problems with 
concentration and appetite.  No psychomotor abnormalities 
were noted and the veteran denied current suicidal ideations.  
He denied auditory or visual hallucinations and denied 
homicidal ideation.

On mental status examination the veteran was marginally 
cooperative.  He did not make good eye contact with the 
examiner.  His speech was fluent at a normal rate and rhythm, 
his mood was dysphoric and he only became tearful towards the 
end of the interview, when he was asked about whether or not 
he participated in Catholic services or had counseling from a 
priest.  He did not explain his tears but only stated that he 
hated everything.  His affect was full and appropriate to his 
expressed thoughts.  No lability of affect was noted.

The veteran's thought process was coherent.  He was 
preoccupied with the idea that he deserved his retirement 
benefits and that they were unjustly taken away from him.  He 
appeared to have some thought blocking regarding the death of 
his ten year old son and his responsibility for it.  He was 
without any auditory or visual hallucinations.  At the time 
of the interview, he was without any specific ideas, 
intentions or plans of harming himself or others.  He was 
awake, alert and approximately oriented.  His insight and 
judgment were poor.  The diagnoses included depressive 
disorder, not otherwise specified; alcohol abuse, in 
sustained remission; and personality disorder, not otherwise 
specified with cluster traits.

The examiner noted that there was a Board remand requesting 
that an examination be made to determine whether any 
psychiatric impairment began in the service or was otherwise 
attributable to the service and that the examiner was also 
asked to express an opinion as to whether or not the 
veteran's service-connected hypothyroidism either caused any 
psychiatric impairment or aggravated any psychiatric 
disability.  The examiner was also requested to render an 
opinion as to whether the veteran's current psychiatric 
disability was related to any disease, injury, event or 
incident during the service and whether a major depression 
was manifested within one year after May 8, 1988.

It was the examiner's opinion that as far as he was able to 
ascertain, the only psychiatric impairment that was clearly 
manifested while the veteran was in the service was alcohol 
abuse, a substance induced mood disorder, and personality 
disorder, NOS.  His substance induced mood disorder was 
depression and was related to the veteran's alcohol abuse.  
It was the examiner's opinion that the veteran's service 
connected hypothyroidism did not cause any psychiatric 
impairment and did not aggravate any psychiatric impairment.

It was also the examiner's opinion that it was as likely as 
not that the veteran's current psychiatric disability was 
related to his personality disorder and the consequences of 
the behavior his personality precipitated, that is, the 
murder of his son and the attempted murder of his wife.  
While these events occurred 15 days prior to the veteran's 
discharge from the service, the examiner stated that they 
were not precipitated by anything that the military was 
doing.  They were as likely as not an outgrowth of the 
veteran's alcohol abuse and personality disorder.

Analysis

The veteran is seeking service connection for the residuals 
of a low back injury and a psychiatric disability; these 
claim were denied in the May 1996 rating decision as not well 
grounded.  Since the November 1995 rating decision, because 
of changes in the law, specifically Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), claims for VA benefits may no longer be denied as not 
well grounded.  The Veterans Claims Assistance Act of 2000 
enhances the responsibility of the VA in developing claims, 
such as requiring medical examinations and opinions.

The Board finds that adjudication of these claims without 
remand of the issues to the RO may be done without prejudice 
to the veteran.  That is, because  development consistent 
with the requirements of the Veterans Claims Assistance Act 
of 2000 has already been accomplished and the veteran has 
already had the opportunity to present his arguments to the 
RO and his arguments remain unchanged.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

A.  Low Back Disability

The evidence of record confirms that the veteran complained 
of a whiplash injury in January 1978 and that several months 
later, in March, he complained of low back pain.  However, no 
diagnosis of a low back disability was made in service.  
While the impression following the May 2000 VA examination 
was degenerative disc disease, lumbar spine, the examiner 
concluded, based upon the medical records reviewed and the 
history provided, that he could find no evidence to support a 
relationship of the whiplash injury with soft tissue 
implications and subsequent resolution of the symptoms as 
being causally related to the veteran's current complaints of 
low back pain with degenerative disc disease.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The veteran has contended that his January 1978 injury led to 
his current low back disability.  The Board notes that the 
evidence supports a finding that no diagnosis of a low back 
disability was made while the veteran was on active duty.  
Moreover, there is no competent medical evidence or opinion 
of any causal relationship between his current low back 
disability and the cause to which it has been attributed by 
the veteran.  Although the veteran argues that the etiology 
of his current low back disability was an injury in service, 
he has not submitted any competent evidence, such as a 
physician's opinion, confirming the etiology of the claimed 
disability.

While the veteran has maintained that the 1978 injury led to 
the current low back disability, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The Board concludes, based upon the current evidence of 
record, that service connection for the residuals of a low 
back injury is not warranted as the claimed residuals are not 
shown to have had their onset in service, and can not 
causally be related to service.  38 U.S.C.A. §§ 1110, 1131: 
38 C.F.R. § 3.303.  While careful consideration has been 
given to the doctrine of reasonable doubt, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107.

B.  Psychiatric Disability

The veteran contends that he began experiencing depression in 
the service in 1987 and has indicated that he is seeking 
service connection for depression, arguing that he developed 
depression secondary to his service-connected hypothyroidism.  
It should first be noted that some chronic diseases, such as 
psychosis, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 
1991); 38 C.F.R. § 3.307(a)(3) (2000); see 38 U.S.C.A. 
§ 1101(3) (West 1991) and 38 C.F.R. § 3.309(a) (2000) 
(listing applicable chronic diseases).

In addition, 38 C.F.R. § 3.310 provides, in pertinent part, 
that disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  The Board finds that, based upon a review of the 
veteran's arguments and the evidence of record, there is no 
basis for a grant of service connection for a psychiatric 
disability.

While the veteran did report symptoms which included being 
depressed in 1987 and 1988, the veteran was noted to be 
experiencing marital problems as well as alcohol abuse; no 
diagnosis of a psychiatric disability was made either during 
the veteran's period of active, honorable service or for a 
number of years thereafter.  The examiner's opinion was that 
as far as he was able to ascertain, the only psychiatric 
impairment that was clearly manifested while the veteran was 
in the service was alcohol abuse, a substance induced mood 
disorder, and personality disorder, NOS. Under the provisions 
of 38 C.F.R. § 4.127 (2000), compensation benefits cannot be 
provided where the disorder is a personality disorder.  A 
"personality disorder is not recognized as a disability 
under the law." Soyini v. Derwinski, 1 Vet. App. 540, 542 
(1991).
Although the veteran believes that his depression is 
secondary to his service-connected hypothyroidism, and a 
diagnosis of depressive disorder was made in May 2000, it was 
the examiner's opinion that the veteran's service-connected 
hypothyroidism did not cause any psychiatric impairment and 
did not aggravate any psychiatric impairment.  Rather, it was 
also the examiner's opinion that it was as likely as not that 
the veteran's current psychiatric disability was related to 
his personality disorder.

No competent evidence has been submitted demonstrating that 
the veteran currently has a psychiatric disability, 
depression, as the result of service.  Based upon the current 
evidence of record, service connection for a psychiatric 
disability must be denied as the claimed disability is not 
shown to have had its onset in service, and can not causally 
be related to service.  38 U.S.C.A. §§ 1110, 1131: 38 C.F.R. 
§§ 3.303, 3.310.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the residuals of a low 
back injury and a psychiatric disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


